Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation of the limitation: “communicatively . . . EPS” on lines 3-8  is unclear and confusing, as such indefinite. For example, it is unclear what the “PCC”, “synchronization signal” and “DRE controllers” are, how the recloser control can be “set” since no setting means is recited in this claim, where the DER controllers come from and how setting can allow to synchronize it  is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. 
In claim 2, it is unclear what the “first set” and the “second set” and the “window” are, where the sets come from and how this window can be “set”.
In claim 3, it is unclear how coupling the transformer can “allow” the recloser control to receive the set. The same is true for claim 4.
In claim 6, it is unclear what the “islanding” and “lock out” are, how the lock out can be “entered” and how it can be “detected” since no detecting means is recited in this claim.
         The remaining claim 1 dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 USC 102 (a((2) as being anticipated by Laval et al (US 2017/0229868).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim  1 , as the best construed, Laval et al disclose the circuit as shown on Figure 1A-2D comprising:
- communicatively coupling the recloser control (150’) with a recloser (R/S) at a point of common coupling (PCC) between a microgrid  (120) of the electric power delivery system (100) and an area electric power system (EPS) of the electric power delivery system; and 
-setting the recloser control (150’) to send a synchronization signal to one or more DER controllers to allow the one or more DER controllers to synchronize one or more DERs to the area EPS, see Figure 2C.  
Regarding to claim 6, comprising entering lock out after detecting islanding of the microgrid, see the paragraph 0039.



Allowable Subject Matter
              Claims 2-5 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- setting a window of a difference between a first set of voltage measurements representative of voltages of the area EPS and a second set of voltage measurements representative of voltages of the microgrid in which to close the recloser as combined in claims 2-5.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842